 492DECISIONS Or NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, we hereby notify our employees that:WE WILL NOT refuse to bargain with Retail Department Store EmployeesLocal 1207, or any designated representative thereof, as the representative ofour employees in the unit described below.The bargaining unit is:All retail sales clerk employees at our Seattle, Washington, stores locatedat 1st and Lander, Roosevelt Way, and Market Street, excluding supervisorypersonnel.WE WILL, upon request, bargain collectively with the above-named labororganization, or any designated representative thereof, concerning the provisionsof a 1-percent commission program and a union membership program, or anyother conditions of employment, and, if an understanding is reached, we willembody said understanding in a signed agreement.WE WILL NOT in any like or related manner refuse to bargain with said Unionas the representative of our employees in said unit or interfere with, restrain, orcoerce employees in the exercise of the rights guaranteed by Section 7 of theAct, except to the extent permitted under Section 8(a) (3) of the Act.SEARS, ROEBUCK & CO., INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof and must not bealtered, defaced, or covered by any other materialEmployeesmay communicate directly with the Board's Nineteenth RegionalOffice, 327 Logan Building, 500 Union Street, Seattle, Washington, Telephone Num-ber,Mutual 2-3300, Extension 553, if they have any question concerning this noticeor compliance with its provisions.Quality Coal Corporation,Brazil Block Coal and Clay Co.,Inc.,and Center Point Block Coal Corporation and Carl F. KumpfandLocal 7365,United Mine Workers of America,ChargingPartyandInternational Union,Progressive Mine Workers ofAmerica, Party to the Contract and Party of InterestInternational Union,Progressive Mine Workers of AmericaandLocal 7365,United Mine Workers of America,Charging PartyandQuality Coal Corporation, Brazil Block Coal andClayCo.,Inc., and Center Point Block Coal Corporation and Carl F.Kumpf,Parties to the Contract and Parties of Interest.CasesNos. 25-CA-1399 and 25-CB-457. October 25, 1962DECISION AND ORDEROn December 15, 1961, Trial Examiner John H. Dorsey issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the attached139 NLRB No. 6. QUALITY COAL CORPORATION, ETC.493Intermediate Report.Thereafter, the General Counsel filed excep-tions to the Intermediate Report together with a supporting brief.Exceptions were also filed by Respondents Center Point Block CoalCorporation (herein called Center Point).Carl F. Kumpf and In-ternationalUnion, Progressive Mine Workers of America (hereincalled PMW), and PMW filed a brief in support of its exceptions.'Pursuant to the provisions of Section 3(b) of the Act the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and briefs, and the entire recordherein, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, but only to the extent not inconsistentwith the following :1.We agree with the Trial Examiner, and for the reasons statedby him, that Respondents Quality Coal Corporation and Brazil BlockCoal and Clay Co., Inc. (herein called Quality and Brazil, respec-tively), constitute a single employer, that the business done by Quality-Brazil meets the Board's jurisdictional requirements, and that at thetime material here Quality and Brazil were engaged in commercewithin the meaning of the Act.We also agree with the Trial Examiner that the operations ofRespondent Center Point meet Board jurisdictional standards andthat this Respondent is engaged in commerce within the meaning of theAct.As is set forth in the Intermediate Report, following its incor-poration Center Point acquired the mining operation in question andalso purchased much of the mining equipment used by Quality.Further, Center Point leased a new Page dragline with a 16-cubicyard capacity to replace one of 10-cubic yard capacity which had beenused by Quality.While Center Point assumed the operation of themine on June 5, 1961, the following 3 months were spent in erection ofthis new dragline, and no coal was mined until September 5, 2 weeksprior to the instant hearing.Center Point, however, caused to betransported in interstate commerce during this 3-month periodapproximately $5,000 in coal and allied products which it had pur-chased, processed, and sold.Center Point is engaged in the same op-eration previously conducted by Quality-Brazil, and, with moremodern equipment, it is reasonable to expect that Center Point willdo an annual interstate business well in excess of the Board minimum:'Center Pointand Carl Kumpf also filed a requestfor oral argument.As therecord,exceptions, and briefs adequately set forththe issues and positionsof the parties, therequest is denied 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDjurisdictional standards?Upon this fact, and the interstate businessalready done by Center Point, we find that it will effectuate thepurpose of the Act to assert jurisdiction over Center Point.2.We agree with the Trial Examiner that at all times materialhere Local 7365, United Mine Workers of America (herein calledUMW), was the majority representative of the employees employedin the mining operation involved in this proceeding. Prior to May 31,1961, while ownership of the operation was still in Quality-Brazil,the UMW was admittedly the bargaining representativeof these em-ployees, all of whom were UMW members, and up to that date therewas in force a contract between Quality and the UMW.We thinkit clear that the UMW continued to be the majorityrepresentativeof these employeesupon Center Point's acquisition and resumptionof the mining operation.We note first that although the miningoperation was sold by Quality-Brazil to Center Point, there was nochange in any essential attribute of the employment relationship.Thenature of the business remained the same, Carl Kumpf continued tomanage the mine for Center Point as he had for Quality-Brazil, andthose employees called to work for Center Point were employees whohad worked for Quality-Brazil.Secondly, it is obvious that CenterPoint, through its agent Carl Kumpf, was fully aware of UMW'srepresentativestatus.As is detailed in the Intermediate Report, muchof Carl Kumpf's efforts during this period was principally on behalfof Center Point and directed to the dissipation of UMW's majoritystatus.As foundinfra,the PMW and its Local 403 were unlawfullyassisted by the Respondent Companies.In these circumstances, we find that not only was Quality-Brazilobligated to recognize and bargain with the UMW, but that CenterPoint, too, was so obligated.'Far from discharging their obligation,it is apparent that Quality-Brazil acted in complete disregard of thisduty to bargain when Carl Kumpf engaged in efforts to replace UMWwith PMW, deliberately misrepresented the facts to the UMW asto future operations of the mine, and concealed from the UMW thefacts of the arrangements made with Center Point. Such conduct isthe antithesis of good-faith bargaining, and we find that by Kumpf'sconduct Quality-Brazil and Kumpf violated Section 8(a) (5) and (1)of the Act.We similarly find that by the conduct of Kumpf in con-tinuing his efforts to replace UMW and by executing the bargainingagreement with PMW in derogation of its duty to bargain withUMW, Center Point, and Kumpf violated Section 8(a) (5) and (1)of the Act.2 S;emonsHailing Service.122 NLRB 81a In our view of the case, it is immaterial whether a failure by Quality fully to complywith Section 8(d) of the Act in sending its termination notice ofMarch 31,1961,resultedin the continuance of that contract for any purposeWe therefore do not pass uponthe Trial Examiner's resolution of this issue QUALITY COAL CORPORATION, ETC.4953.The Trial Examiner found, and we agree, that the RespondentsQuality-Brazil, Center Point, and Carl Kumpf interfered with andassisted the PMW and its Local 403, prior to May 31, 1961, in violationof Section 8(a) (2) and (1) of the Act by meeting and negotiatingwith PMW while the UMW was the majority representative of theemployees, and by encouraging and soliciting the employees to choosePMW as their bargaining agent in place of UMW.We similarlyfind that by like conduct occurring after May 31, and by CenterPoint's executing the collective-bargaining agreement with PMWat a time that the Union did not represent an uncoerced majorityof Center Point's employees, Center Point and Kumpf further vio-lated Section 8(a) (2) and (1).Also in agreement with the TrialExaminer,we find that Respondent PMW violated Section8(b) (1) (A) by entering into this bargaining agreement providingfor exclusive recognition when it did not represent an uncoerced ma-jority of Center Point's employees 4This contract specifically pro-vided for the deduction of union fees and dues and their remittanceto PNW. By receipt of these moneys pursuant to this contract, wefind, as alleged in the complaint, that PMW further violated Section8(b) (1) (A) of the Act.'4.The Trial Examiner found that the Respondent Companiesviolated Section 8(a) (3) and (1) by entering into the contract withPMW which contract he found required membership in PMW asa condition of employment.He also found that PMW violated Sec-tion 8(b) (1) (A) by entering into such a contract.The contractclause in question provides in pertinent part :... as a condition of employment all employees covered by thiscontract shall be or shall become members of the ProgressiveMine Workers of America to the extent and in the manner per-mitted by law.In view of the fact that Indiana has a right-to-work law under whichmembership in a union cannot be made a condition of employment,and in light of the Supreme Court's decision in News Syndicate,' wefind that the contract does not, by itself, condition employment uponPMW membership.'4 International Ladies' Garment Workers'Union, AFL-CIO v. N.L R.B. (Bernhard-Alt-mann TexasCorp), 366 U S 731.5Inasmuch asPMLV's exclusiverecognition agreementwith CenterPoint, although with-out union-security provisions,imposed a bargainingagent whichwas not freely chosenby a majority of Center Point employees,Member Brown agreesthat PMW, byits execu-tion of suchcontract,violated Section8(b) (1) (A) of the Act.However,he finds nojustification for the findingthat PMW restrainedand coerced employees in further viola-tion of Section8(b) (1) (A) by any receipt of moneys from employees covered by thecontract and consequentlydoes not join in the findingof this additional violationaN.L R B. v. NewsSyndicate Company, Inc. and New York Mailers' Union No 6, Inter-nationalTypographical Union, AFL-CIO,365 U S. 695.7 See alsoJohn L. Lewis et al. v. Quality Coal Corp.,270 F. 2d 140 (C.A. 7);Perry CoalCompany and Peabody Coal Company,et al. v.N.L.R.B.,284 F.2d 910(C.A. 7). 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDHowever, we do find that in actual practice, Respondent CenterPoint conditioned employment on PMW membership.We note herethe alternative of "no-union" or PMW given by Carl Kumpf to theemployees;Kumpf's frequently expressed preferences for and hisunlawful activities on behalf of PMW; the statements by SupervisorArthur Kumpf to prospective employees Loughmiller and Thomasthat the mine was "going to operate Progressive or not at all" ; andthe fact that these employees are required to sign PMW membershipapplication cards before starting work.Under all the circumstances,we think it clear that Respondents Center Point and Carl Kumpfunlawfully required membership in PMW as a condition of employ-ment in violation of Section 8(a) (3) and (1) of the Act 8Upon Center Point's start of its operation of the mine, it was thesole employer of the employees. Irrespective of the unfair laborpractices we have found to have been committed by Quality-Brazilprior to this time, it is clear that the unlawful hiring practices en-gaged in by Center Point are not attributable to the employees' formeremployer.Thus, our finding of a violation of Section 8(a) (3) and(1) here is limited to Respondents Center Point and Carl Kumpf.5.Because tha Trial Examiner considered the remedy he recom-mended "broader than and inclusive of the usual remedy for indi-vidual Section 8(a) (3) violations," he found it unnecessary to con-sider whether the Respondents unlawfully failed and refused to recallcertain named individuals as alleged in the complaint.The GeneralCounsel excepts to the Trial Examiner's failure to so find.In our view, and contrary to the contentions of the General Coun-sel, the record will not support a finding that the named employees suf-fered discrimination.The record established that between Febru-ary 21 and 24, 1961.Quality laid off 13 of its 36 employees for "lackof work."All of Quality's 23 remaining employees were laid offfor the same reason between May 24 and 31, 1961.9 On June 5, CenterPoint began its operation at the mine with those employees who hadparticipated in the precontract discussions with the PMW being amongthe first hired.Subsequent hirings brought the total number of em-ployees to 26 at the time of the hearing herein (10 less than the num-ber on the payroll when layoffs began in February 1961).With fourexceptions, all of these were former Quality employees.The allegedSWe note that the General Counsel had not specifically alleged that the P181WW contractwas unlawful on its face,but only that the Respondent Companies had maintained anunlawful condition.The General Counsel did not allege that RespondentP111W,either bythe terms of the contract or by arrangement with the Companies,made PMW membershipa condition of employment.Our finding here is that Respondents Center Point and Kumpfmaintained an unlawful hiring practiceWe do not find that this was pursuant to anyarrangement with the PMW,and accordingly are not finding a violation by PMW in thisregard.o Although the General Counsel had alleged that these terminations were unlawfullymotivated,he did not except to the Trial Examiner's failure to find that they were violative of Section 8(a) (3) of the Act. QUALITY COAL CORPORATION, ETC.497individual discriminatees are 14 former Quality employees who havenot been recalled, and 3 others who were not recalled until Septem-ber 1961.Contrary to what appears to be the General Counsel's theory,we do not think that the fact that those employees who had signedPMW membership cards at the time the PMW contract was executedwere among the first recalled is sufficient to support a finding of specificdiscrimination as to the individuals not recalled.We note that fouremployees who were not members of the original "pro-PMW" groupwere put to work before all members of that group were employed, andfurther that among the 26 hired by the time of the hearing several hadnot expressed an earlier interest in PMW.We also note that thereis no evidence in this record that any of the alleged discriminateeshad applied for work at Center Point.Moreover, there is no sub-stantial evidence that in recalling or rehiring former Quality em-ployees for Center Point.Kumpf departed from any method of re-call he had previously used, or that his basis for recall was not, ashe testified, on qualifications alone.Accordingly, we find that the Gen-eral Counsel has not sustained his burden of proof as to the allegedindividual discriminations.The RemedyHaving found that the Respondents engaged in certain unfair laborpractices, we shall provide for an appropriate cease-and-desist orderand shall direct that certain affirmative action be taken in order toeffectuate the policies of the Act.As to Quality and Brazil, we have found that these Respondentshave engaged in conduct violative of Section 8(a) (1), (2), and (5)of the Act. In view of the fact that Quality and Brazil no longeroperate the mine and as the employees at work there are no longertheir employees, there is no justification for the issuance of an affirma-tive order requiring Quality-Brazil to bargain with the UMW.Nevertheless, as these Respondents did illegally refuse to bargainprior to May 31, 1961, we find it appropriate to remedy that viola-tion by requiring Quality-Brazil to bargain with the UMW if, andwhen, it resumes operation of the mine.We reserve the right to mod-ify this Order if there is substantial change of conditions in the fu-ture, or to clarify its application to specific circumstances not nowapparent.As to Center Point and Kumpf, we shall direct that these Respond-ents withdraw and withhold recognition from PMW and its Local403 until they are certified by the Board.We shall also direct that,upon request, they bargain with the UMW as the representative ofCenter Point's employees in the appropriate unit.We have found thatthese Respondents unlawfully assisted PMW by inducing employeesto become members of that labor organization and by signing an ex- 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDelusive bargaining contract with it when PMW was not the majorityrepresentative, and that they unlawfully conditioned employment uponmembership in this assisted union. In these circumstances, we be-lieve that to fully remedy these unfair labor practices the employeesshould be reimbursed for all dues and other fees exacted from themand paid to the PMW as the price of employment.Although we have found that PMW was not party to any arrange-ment with Center Point which made PMW membership mandatory,we shall, in order to remedy PMW's unlawful conduct, direct thatPMW be jointly and severally liable with Center Point for reimburs-ing the employees. As noted, the bargaining agreement PMW signedwith Center Point not only contemplated but in fact expressely pro-vided for the checking off of dues, fees, and assessments by CenterPoint and their remittance to PMW, and we have found that PMWviolated the Act in this regard.PMW, therefore, must share withCenter Point the responsibility for its recognition as the bargainingrepresentative of these employees and the results which flowed fromthat recognition.To absolve PMW of liabilityrespecting the duesand fees remitted to it under the unlawful contract would permit PMWto profit from its own wrong doing. Hence, any order short of makingPMW jointly and severally liable with Center Point for reimburse-ment of the employees would not remedy the violations found.Weshall, therefore, order Respondents Center Point and PMW to reim-burse the employees for all dues and fees, exacted and retained. Also,in accordancewith our decision inIsis Plumbing dl Heating Co.,138NLRB 716, we shall include an allowance for interest thereon, suchinterest to be computed in the manner set forth inSeafarers Inter-national Union of North America, Great Lakes District, AFL-CIO,13S NLRB 1142.10ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that :A. Respondents Quality Coal Corporation, Brazil Block Coal andClay Co., Inc., and Carl F. Kumpf, their officers, agents,successors,and assigns, shall :1.Cease anddesist from :10For the reasons stated in his dissenting opinion inIsis Plumbing&Heating Co ,138NLRB 716, Board Member Rodgersisconvinced that the award of interest on duesreimbursement,like the attachment of interestto backpay,exceeds the Board's remedialauthority.Accordingly,he dissents from that portion of the Decision and Order hereinwhich awardssuch interestAlso,as the theoryof the Isisdecision is at least in partthat the partywho holds and utilizes the money due an employee should pay interest onit,BoardMenbeiRodgerswould not,even applyingthe Isisiesult, require RespondentCenter Point to payinterest on dues and fees it did not retain in its possession. QUALITY COALCORPORATION, ETC.499(a)Assisting and contributing support to International Union,Progressive Mine Workers of America, and its Local 403, or to anyother labor organization.(b) In any other manner interfering with, restraining, or coercingemployees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Local 7365, United Mine Workersof America, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or other mu-tual aid or protection, or to refrain from any or all such activities.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a) If and when Respondents resume operation of the mine pres-ently operated by Center Point Block Coal Corporation, bargain,upon request, with Local 7365, United Mine Workers of America, asthe exclusive representative of all employees in the appropriate unitdescribed in the Intermediate Report, and embody any understandingreached in a signed agreement.(b) Send to each of their former employees carried on the payrollin February 1961, a copy of the attached notice marked "AppendixA." 11Copies of said notice, to be furnished by the Regional Directorfor the Twenty-fifth Region, shall, after being duly signed by Re-spondents, be sent to the employees at their last known address.(c)Notify the Regional Director for the Twenty-fifth Region, inwriting, within 10 days from the date of this Order, what steps theRespondents have taken to comply herewith.B. Respondents Center Point Block Coal Corporation and Carl F.Kuinpf, their officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Giving effect to the collective-bargaining agreement enteredinto on or about June 3, 1961, with International Union, ProgressiveMine Workers of America, or to any extension, renewal, or modifica-tion thereof, or any other contract or agreement with said labor or-ganization or its Local 403 which may now be in force.(b)Recognizing the above-named labor organization or its Local403 as the representative of any of its employees for the purpose ofdealing with it concerning wages, rates of pay, hours of employment,or other conditions of employment, unless and until such labor organ-ization shall have been certified by the Board as the exclusive repre-sentative of the Respondent's employees in the appropriate unit.(c)Assisting and contributing support to the above-named labororganization and its Local 403, or to any other labor organization.13 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."672010-63-vol.13 9-3 3 500DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d)Requiring as a condition of employment that employees bemembers of the above-named labor organization or its Local 403.(e)Refusing and failing to bargain with Local 7365, United AlineWorkers of America, concerning wages, rates of pay, hours of employ-ment or other conditions of employment, as the exclusive representa-tive of all employees in the appropriate unit described in the Inter-mediate Report.(f) In any other manner interfering with, restraining, or coercingemployees in the exercise of their right to self-organization, to form,join, or assist any labor organization, including Local 7365, UnitedMine Workers of America, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or protectionor to refrain from any or all such activities.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Withdraw and withhold all recognition from InternationalUnion, Progressive Aline Workers of America, and its Local 403, asthe exclusive representative of its employees, unless and until suchlabor organization shall have been certified by the Board as such rep-resentative.(b)Upon request, bargain collectively with Local 7365, UnitedAlineWorkers of America, as the exclusive representative of the em-ployees in the unit found appropriate concerning wages, rates of pay,hours of employment, or other conditions of employment, and embodyany understanding reached in a, signed agreement.(c)Jointly and severally with Respondent International Union,Progressive Mine Workers of America, reimburse all employees fordues, fees, and other assessments exacted from them as a condition ofemployment,12 together with interest at the rate of 6 percent perannum in the manner set forth in the section of the Board's Decisionand Order entitled "The Remedy."(d)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social se-curity payment records, timecards, personnel records and reports, andall other records necessary to analyze the amounts of reimbursementdue under the terms of this Order.(e)Post at its mine copies of the attached notice marked "AppendixB." 11 Copies of such notice, to be furnished by the Regional Directorfor the Twenty-fifth Region, shall, after being duly signed by author-ized representatives, be posted immediately upon receipt thereof, andbe maintained for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarily]2 In accoi d with the Board's usual preatice, we shall not hold Respondent Kumpf indi-vidually liable for reimbursement.12 See footnote 11, supra. QUALITY COAL CORPORATION, ETC.501posted.Reasonable steps shall be taken by Respondents to insurethat said notices are not altered, defaced, or covered by any othermaterial.(f)Mail to the Regional Director for the Twenty-fifth Regionsigned copies of the notice marked "Appendix B" for posting byRespondent InternationalUnion, ProgressiveMineWorkers ofAmerica, as provided herein.Copies of said notice, to be furnishedby the Regional Director, shall, after being duly signed by representa-tives of Respondents, be forthwith returned for such posting.(g)Post at the same places and under the same conditions as setforth in (e) above, as soon as they are forwarded by the RegionalDirector, copies of the notice marked "Appendix C."(h)Notify the said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps the Respondents have takento comply herewith.C.Respondent International Union, Progressive Mine Workers ofAmerica, its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Giving effect to the collective-bargaining agreement enteredinto on or about June 3, 1961, with Center Point Block Coal Corpora-tion, or any extension, renewal, or modification thereof.(b)Acting as the exclusive bargaining representative of the em-ployees of the above-named Company for the purpose of dealingwith said Company concerning wages, rates of pay, hours of employ-ment, or other conditions of employment unless and until said labororganization shall have been certified by the Board as such exclusiverepresentative.(c)In any like or related manner, restraining or coercing the em-ployees of the above-named Company in the exercise of the rightsguaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Jointly and severally with Respondent Center Point BlockCoal Corporation reimburse all employees of this company for dues,fees, and other assessments exacted from them and remitted to Re-spondent labor organization, together with interest at the rate of6 percent per annum in the manner set forth in the section of theBoard's Decision and Order entitled "The Remedy."(b)Preserve and, upon request, make available to the Board orits agents, for examination and copying, all records necessary toanalyze the amounts of reimbursement due under the terms of thisOrder.(c)Post at its offices and meeting halls, copies of the attachednotice marked "Appendix C." 14Copies of such notice, to be fur-14 See footnote 11,supra. 502DECISIONSOF NATIONALLABOR RELATIONS BOARDnished by the Regional Director for the Twenty-fifth Region, shall,after being duly signed by an authorized representative, be postedimmediately upon receipt thereof, and be maintained for 60 consecu-tive days thereafter, in conspicuous places, including all places wherenotices to members are customarily posted.Reasonable steps shall betaken by Respondent to insure that said notices are not altered, de-faced, or covered by any other material.(d)Mail to the Regional Director for the Twenty-fifth Regionsigned copies of the notice marked "Appendix C" for posting as pro-vided in B (2) (g) of this Order. Copies of said notice, to be fur-nished by the Regional Director, shall, after being duly signed bya representative of the Respondent, be forthwith returned for suchposting.(e)Post at the same places and under the same conditions as setforth in (b) above, as soon as they are forwarded by the RegionalDirector, copies of the notice marked "Appendix B."(f)Notify the said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps the Respondent has takento comply herewith.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL, if and when we resume operation of the mine pres-ently operated by Center Point Block Coal Corporation, bargain,upon request, with Local 7365, United Mine Workers of America,as the exclusive representative of all our employees in the unitdescribed below, with respect to rates of pay, wages, hours ofemployment, and other conditions of employment, and, if anunderstanding is reached, embody it in a signed agreement.Thebargaining unit is :All employees employed at the Center Point mine, in-cluding truckdrivers, excluding all office clerical employees,guards, professional employees, and all supervisors as de-fined in the Act.WE WILL NOT assist or contribute support to InternationalUnion, Progressive Mine Workers of America, or its Local 403,or to any other labor organization.WE WILL NOT in any other manner interfere with, restrain,or coerce our employees in the exercise of their right to self-organization, to form labor organizations, to join or assist Local QUALITY COAL CORPORATION, ETC.5037365, United Mine Workers of America, or any other labor organi-zation, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the pur-pose ofcollective bargaining or othermutualaid or protection, orto refrain from any or all such activities.QUALITY COAL CORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)BRAZIL BLOCK COAL AND CLAY CO., INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)CARL F. KUMPF,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, 150West Market Street, Indianapolis 4, Indiana, TelephoneNumber, Melrose 3-8921, if they have any question concerning thisnotice or compliance with its provisions.APPENDIX BNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National LaborRelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT give effect to the collective-bargaining agreemententered into on or about June 3, 1961, with International Union,Progressive Mine Workers of America, or to any extension, re-newal, or modification thereof, or any other contract or agreementwith said labor organizationor itsLocal 403.WE WILL NOTassist orsupport the above-named labor organ-ization or its Local 403, or any other labor organization.WE WILL NOT require as a condition of employment that em-ployees be members of the above-named labor organization.WE WILL withdraw and withhold recognition from the above-named labor organization, and its Local 403, unless and until such 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDlabor organization shall have been certified by the Board as theexclusiverepresentative of our employees.WE WILL, jointly and severally with the International Union,Progressive MineWorkers of America, reimburse all employeesfor dues, fees,and otherassessmentsexacted from them as acondition of employment and remitted to this labor organization,with interest thereon at 6 percent.WE WILL, upon request, bargain collectively with Local 7365,United Mine Workers of America as the exclusiverepresentativeof our employees in the following appropriate unit concerningwages, rates of pay, hours of employment, or other conditions ofemployment, and embody any understanding reached in a signedagreement.The appropriateunit is :All employees employed at the Center Point mine, includ-ing truckdrivers, excluding all office clerical employees,guards, professional employees, and all supervisors as definedin the Act.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organization, to form, join, or assist any labor organization, in-cluding Local 7365, United Mine Workers of America, to bargaincollectively through representatives of their own choosing, andto engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain fromany or all such activities.All our employees are free to become or to refrain from becomingor remaining members of Local 7365, United Mine Workers ofAmerica, or any other labor organization.CENTER POINTBLOCKCOALCORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)CARL F. I(D\n'FDated----------------By-------------------------------------(Representative)(Title)This noticemust remainposted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice 150 West Market Street, Indianapolis 4, Indiana, TelephoneNumber, Melrose 3-8921, if they have any question concerning thisnotice or compliancewith its provisions. QUALITY COAL CORPORATION, ETC.505APPENDIX CNOTICE TO ALL MEMBERS OF INTERNATIONAL UNION7 PROGRESSIVEMINE WORKERS OF AMERICA, AND TO ALL EMPLOYEES OF CENTERPOINT BLOCK COAL CORPORATION, CENTER POINT, INDIANAPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT give effect to the collective-bargainingagreemententered into on or about June 3, 1961, with Center Point BlockCoal Corporation, or any extension, renewal, or modificationthereof.WE WILL NOT act as the exclusive bargaining representative ofany of the employees of Center Point Block Coal Corporation,unless and until we have been certified by the Board as suchrepresentative.WE WILL NOT in any like or related manner restrainor coerceemployees of Center Point Block Coal Corporation in the exerciseof rights guaranteed in Section 7 of the Act.WE WILL, jointly and severally with Center Point Block CoalCorporation, reimburse the employees of this Company for dues,fees,and otherassessmentsexacted from them as a condition oftheir employment and remitted to us.INTERNATIONAL UNION,PROGRESSIVEMINE WORKERS OF AMERICA,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board'sRegionalOffice, 150 West Market Street, Indianapolis 4, Indiana, TelephoneNumber, Melrose 2-1551, if they have any question concerning thisnotice or compliance with its provisions.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASESThere are two cases in both of which the charges were filed by Local 7365, UnitedMine Workers of America, herein referred to as UMW.In CaseNo. 25-CA-1399 complaint issued on August 4, 1961.The complaintasamended alleges that Respondents Quality Coal Corporation(herein calledQuality),Brazil Block Coal and Clay Co.,Inc. (herein called Brazil),Center PointBlock Coal Corporation(herein called Center Point),and Carl F. Kumpf,an indi-vidual(herein called Kumpf),' individually and collectively violated Section 8(a) (4),IOther persons mentioned herein who have the surname"Kempf" will be distinguishedfrom this Respondent by their first name or initials. 506DECISIONS OF NATIONAL LABOR RELATIONS BOARD(2), (3), and (5) of the Act; and, Brazil was a successor employer to Quality and/orthe two corporations were a single employer and Center Point is a successor employerto Brazil and Quality.Each of Respondents filed answer denying the alleged unlaw-ful conduct.Prior to hearing Local Union No. 403, Progressive Mine Workers ofAmerica (herein called Local 403, PMW), and International Union, ProgressiveMine Workers of America 2 (herein called PMW), filed a motion to intervene whichwas granted.Thereafter each of them filed an answer denying that Respondents hadengaged in a course of conduct in concert or relations with PMW which violatedthe Actas alleged in the complaint.3In Case No. 25-CB-457 complaint issued on August 29, 1961. It alleges that:(1) Brazil was a successor employer to Quality and/or the two corporations were asingle employer, and Center Point is a successor employer to Brazil and Quality;(2) PMW and the employer(s) entered into negotiations for and executed acollective-bargaining contract at a time when PMW did not represent a majorityof employees in a unit; and (3) the provisions of the contract, adhered to by theparties thereto, restrained and coerced and are restraining and coercing the em-ployees in the exercise of their rights guaranted by Section 7 of the Act in violationof Section 8(b) (1) (A).Local 403, PMW, and PMW filed a "combined answer"inwhich they: (1) admit the appropriateness of the collective-bargaining unit asalleged in the complaint; (2) admit the existence of the contract and checkoff of dues,fees, and assessments by the employer for the account of PMW; and (3) deny thecommissionof any unfair labor practice.On August 29, 1961, the Regional Director for the Twenty-fifth Region issued anorder consolidating the cases for hearing.Hearing was held before Trial Examiner John H. Dorsey at Brazil and TerreHaute, Indiana, on September 19 and 20, 1961.4 The parties waived oral argument.Each filed a brief.Upon the entire record, consideration of the briefs, and my observations of thedemeanor of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENT EMPLOYERSThis proceeding involves the Center Point strip mine located near Center Point,Indiana, herein referred to as the Mine.The Mine property with appurtenances hadbeen owned or leased by Brazil for many years and, insofar as herein material, from1955 to May 31, 1961. The Mine was worked by Quality during the period. Sinceon or before June 5, 1961, the Mine property has been and is owned or leased andworked by Center Point 5Brazil,Quality, and Center Point are each corporations, incorporated under thelaws of the State of Indiana, and their principal place of business is the Center PointMine.Kumpf has been and is operating head, officer, director, and stockholderin each of the three corporations.During the year ending December 34, 1960, Quality and Brazil, in the courseand conduct of their business operations, caused to be mined and sold at CenterPoint, Indiana, coal valued in excess of $450,000 of which coal valued in excessof $300,000 was sold to, among others, Bell & Zoller of Chicago, Illinois, which enter-prise ships products purchased in Indiana valued in excess of $50,000 from Indianato customers located in the State of Illinois,Wisconsin, and Iowa.6Further theevidence establishes that from September 1, 1960, to May 31, 1961, Brazil sold coalvalued in excess of $100,000 to Bell & Zoller that was shipped out of the State ofIndiana.Counsel admitted that up to May 31, Brazil and Quality each met theBoard's jurisdictional requirements.Center Point was incorporated on March 18, 1961, and acquired from Barzil allits rights, title, and interest in the Mine realty and appurtenances; also, it purchasedselectedmachinery and equipment from Brazil and leased, in April, a new Pagedragline which had been advised by technicians as necessary to increase production2The name of International Union, Progressive Mine Workers of America,appears asamended at the hearingin violation of Section 8(a)(2) of the Act; (2) bargained with PMW in violation ofSection 8(a)(5) of the Act; and (3) in establishing and effectuating their relationship(s)with PMW, violated Section 8(a) (3) and (1) of the Act* All dates herein are in the year 1961 unless otherwise indicated6 The facts concerning the acquisition of the Aline by Center Point are set forth,infra.6 This is admitted in the answers of Quality and Brazil. QUALITY COAL CORPORATION, ETC.507and make the working of the Mine efficient and profitable? On or about 1, 1961,Center Point took possession of the Mine and continued to sell coal to Bell &Zoller as did the predecessor operator.On September 5, it began operating a newPage dragline with a 16-cubic-foot capacity which replaced a dragline of 10-cubic-footcapacity which had been used by the predecessor operator and which had wornout in February 1961. It is not disputed that the new Page dragline was acquiredon the advice of engineering specialist as being necessary to increase production tomake the working of the Mine a profitable venture. Inasmuch as Center Pointadmitted that it was working the Mine with more productive equipment than Qualityand Brazil and was selling its coal through the same factor it can be concluded thatthe amount of coal which it will produce each year which will be shipped to pointsoutside the State of Indiana will be at least equal to that so shipped by its predecessoroperator .8 Cf.C & P Coal Company,130 NLRB 910.Upon the basis of the foregoing I find that at all times material herein Quality,Brazil, and Center Point engaged in commerce and operations affecting commercewithin the meaning of Section 2(6) and (7) of the Act.Kumpf, at all times material herein, has been and is an officer of Quality, Brazil,and Center Point and has been head of operations at the Mine. On the basis of hisrelationship to each of the corporations, the scope of his authority and functionsand his actions on behalf of the corporations, the facts of which are set forth,infra,I find that Kumpf was and is an agent of each corporation and is an "employer"within the meaning of Section 2(2) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDI findthat PMW; Local 403 PMW; and UMW are eachlabor organizations withinthe meaning of Section2(5) of the Act.III.THE CORPORATE STRUCTURE OF AND RELATIONSHIPS BETWEENQUALITY-BRAZIL-CENTER POINTA. Stockholders of Respondent corporationsBrazil issued 25 shares of common stock held as follows:1955:All 25 shares owned by Quality.1956:All 25 shares transferred to A. E. Geisey an officer-director of bothBrazil and Quality.1956:Geisey sold 121/2 shares to Kumpf an officer-director of Brazil andQuality.March 10, 1961:Brazil bought Geisey's 12i shares and put in treasury stock.9Quality issued 185 shares of common stock held as follows:1955:185 shares held by Kumpf and his wife Thelma.1956:Kumpf and his wife transferred the 185 shares to Brazil.Center Point was incorporated on March 18, 1961, for the sole purpose of pur-chasing and operating the Mine. Its stock is held as follows:No. of sharesLafayette Spring Coal Co. -------------------------------------- 1,000Kumpf ------------------------------------------------------232A. E. Geisey -------------------------------------------------120Arthur L. Kumpf ----------------------------------------------45P.Melvin Kumpf10--------------------------------------------30Howard Dean ----------------------------------------------7Howard Burns -----------------------------------------------757 The facts concerning the lease are set forth,infra.8 From June 1 to August 31, Bell & Zoller purchased in excess of $5,000 of coal fromCenter Point which was sent by rail and truck to points outside the State of Indiana.Respondent Kumpf testified on September 19, the first day of the hearing, that the newPage dragline had been operating from September 5-a 2-week period-and during thatperiod, coal, having a sales value of $20,000, had been sold by Center Point to Bell &Zoller, at least some of which went to Illinois ; and, during the period the new Page drag-line was only "running part time."A projection, based on this experience, indicates salesby Center Point to Bell & Zoller for interstate shipment greatly in execs of the minimumjurisdiction amount.9As shown,infra,this transfer occurred shortly before Center Point purchasedBrazil'sinterests In the Mine.iiArthur L IKumpf and P Melvin Kumpf are brothers of Respondent Kumpf. 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDB.Officers and directors of Respondent CorporationsNameBrazilQualityCenter PointOfficeDirectorOfficeDirectorOfficeDirectorKumpf-----------------Pres___________XPres-----------XVice pres_____-XA E Oeisey____________Thelma Kumpf_________A. L Kumpf__-________Vice pres____-_Sec Areas ____-_---------------XXSec____________----------------Vice pres______XXM. K. Kumpf__________----------------Treas----------------------------------John WadeBell____----------------------------------------Pres___________XC. F Cunninghani_____-----------------------------I----------Sec -treas___ _XC. Relationship between Brazil and QualitySince 1955 Quality has mined coal only on lands leased or owned by Brazil.Brazil has leased to no other mining companies.From at least 1955 up untilDecember 21, 1957, Quality operated on lands leased by it from Brazil, payingBrazil an "override" with a "royalty" paid to land owners.On or about December 19,1955, Brazil and Quality entered into an agreement whereby nearly all of Quality'sassets and liabilities were transferred to Brazil.This agreement established a leaseof equipment from Brazil to Quality, rental of which was established at $3,000 permonth for the first 6 months, and $8,000 per month thereafter.Quality nevermade any of these payments to Brazil.Yet, Brazil made no attempt to lease or rentitsassets to any other party.On or about December 17, 1957, Quality sold allof its assets to Brazil.Since January 1, 1958, Quality had a contract with Brazilwhereby Quality mined coal lands owned or leased by Brazil, used equipment ownedby Brazil with Brazil selling the coal and paying Quality on a cost-plus basis; thisarrangement continued to May 31, 1961.Throughout all the period from 1955 to May 31, 1961, Kumpf was president ofboth Quality and Brazil.He ran the affairs of each as he alone chose iiHe re-ceived one salary for his work from both corporations with no differentiation asfor whom his services were performed. Brazil and Quality shared the same address,the same physical office facilities, a single office manager.The books of bothcorporations were kept in the Cleveland, Ohio, office of A. E. Geisey, an officer-director of both corporations.D. Organization of Center Pointin January 1961, the Page Engineering Company of Chicago, Illinois, made areport to Kumpf of a survey made of the Mine in December 1960. It recommendedthe installation of a large Page dragline to increase efficiency and production toattain profitable operation of the Mine. It appearing to Page that Quality and/orBrazil could not afford such an installation Page brought the situation to the atten-tion of John Wade Bell, Jr, and Castle F. Cunningham, officers of the LafayetteSpring Coal Company of West Virginia, who were seeking investments in the coalmining business.Bellmade several trips to Center Point, the first in January orFebruary 1961.After exploring the situation Bell entered into negotiations withKumpfAs a result of the negotiations between Kumpf and Bell, Center Point was incor-porated on March 18, 1961, for the purpose of purchasing the rights, titles, andinterests of Quality-Brazil in the Mine and selected machinery and equipment. Priorto this date the parties had the properties appraised, abstracts of title furnished, andreached agreement.The interests represented by Bell and Cunningham acquiredtwo-thirds of the stock of Center Point for $150,000.The record does not revealwhat consideration was given by Kumpf and the other stockholders of Center Pointfor their stock.The actual purchase of the properties was from Brazil which atthat time had outstanding only 121/2 shares owned by Kumpf.iz In April 1961Center Point signed a lease agreement with Page Engineering Company for therental of a 16-cubic-foot dragline to be installed at the Mine for a term of 72 months(6 years) at a rental of $14,464 per month.Assembly of this dragline was begun11He described himself as being the "ramrod."12The corporations, Quality and Brazil, continue in existence QUALITY COAL CORPORATION, ETC.509at the Mine about June 5 and it was put into operation about September 5.OnJune 30, Center Point purchased additional equipment and supplies from Brazil.All the equipment now used by Center Point in operating the Mine was purchasedfrom Brazil with the exception of the Page dragline.E.Management of Center PointWhile the equity interest and controlling interest in Center Point differs from thatof Quality and Brazil, Kumpf continues to be the operating head of the miningoperations.While Kumpf testified that his status changed because he no longerhad controlling stock interest and had to keep informed Bell and Cunningham, theother two officers-directors, the record does not disclose any diminution of Kumpf'sauthority as sole head of operations at the Mine.13Bell and Cunningham can belikened to absentee owners reposing operational control in Kumpf.When Center Point took over operation of the Mine, on or about June 1, it con-tinued to sell coal to Bell & Zoller as provided for in the contract between thatorganization and Quality.Kumpf testified that in the period from June 5 to Sep-tember 5, during which the new Page dragline was being assembled, Center Pointpurchased coal from other mines and prepared it for sale "in order to keep our coalcontracts."CONCLUSIONSUpon the basis of the foregoing facts, I find that:1.Quality and Brazil are a single employer, hereinafter referred to as Quality-Brazil.2.Center Point is a successor employer to Quality-Brazil.3.Kumpf is an "employer" within the meaning of Section 2(2) of the Act.4.From March 18 Kumpf was, at the same time, an agent of Quality, Brazil,and Center Point and each of the three corporations, individually and collectively,is responsible for his actions involving labor relations at the Mine.5.As a successor employer to Quality-Brazil, Center Point was and is legallyobligated to: (a) recognize the exclusive bargaining representative of QualityBrazil employees; and (b) to honor, for its term, any collective-bargaining contractbetween said representative and Quality-Brazil existing as of the date the successor-ship was effectuated.IV.THE UNFAIR LABOR PRACTICESA. BackgroundFor over 20 years Quality has been party to collective-bargaining agreements withUMW.14 The last agreement was signed December 16, 1958.Inter alia,itprovidedfor UMW membership of the employees; checkoff of UMW dues, etc.; payment toUMW's welfare fund of a royalty of 40 cents per ton payment of coal mined; and,afterNovember 30, 1959, termination of the contract by either party upon 60 days'written notice.Quality-Brazil concede that all employees in the unit were membersof UMW through May 31, 1961, and that UMW was the exclusive bargaining repre-sentative to that date.Since sometime prior to 1955, Quality made no payments to UMW's welfarefund.The trustees of the welfare fund, as a consequence, initiated two actionsagainst Quality.The first was filed on October 31, 1955, resulting in a summaryjudgment against Quality for an amount in excess of $40,000 which was affirmedon appeal.15This judgment was subsequently satisfied.The second action resultedin a summary judgment, issued December 8, 1958, against Quality in excess of$84,000 which, also, was affirmed on appeal.isThis judgment remains outstanding.In a letter signed by Kumpf, dated March 31, 1961, addressed to UMW withcopies to Federal Mediation Service and the National Labor Relations Board, Quality"advised that this letter is the formal notice of the cancellation of the existing Agree-ment as of the close of business May 31, 1961." The Conciliation Service of theIndiana Department of Labor was not notified until August 30.33Concerning his relationship with Bell and Cunningham, Kumpf testified, ". . . theycan help inc outline what we do.We make our policy in the board of directors' meetings."There is no evidence of any such policy making meetings.34 Iiumpf signed all of these agreements for the employer.15 JohnL. Lewis, et al. v. Quality Coal Corporation,243 F. 2d 769 (C A. 7) ; cert denied353 U S. 882.1" John L Lewis, et al. v. Quality Coal Corporation,270 F 2d 140 (C.A. 7) ; cert. denied361 U S. 929. 510DECISIONS OP NATIONAL LABOR RELATIONS BOARDB. The appropriate unitRespondents admit and I find that the following described unit is appropriate forthe purpose of collective bargaining within the meaning of Section 9(b) of the Act:All employees employed by employer Respondents and/or each of them at theCenter Point Mine, including truckdrivers, excluding all office clerical employees,guards, professional employees, and all supervisors as defined in the Act.C. The unfair labor practicesIn weighing the facts the following are ubiquitously significant:1.The failure of Quality to make the 40 cents per ton royalty payments to theUMW welfare fund.Kumpf's attitude, often expressed by him and a matter ofcommon knowledge among the employees, was that the Mine could not continue tobe operated if required to pay this royalty.As shown,infra,Kumpf sought a wayto avoid making such payments; and, this motivated the commission of unfair laborpractices.2.Kumpf, Cunningham, and Bell began negotiations for the sale of the Minein January or February and all agreements for the sale were completed prior toMarch 18, on which date Center Point was incorporated for the sole purpose ofpurchasing the Mine-Kumpf, Cunningham, and Bell being the only officers anddirectors of Center Point.On March 18, Kumpf, Cunningham, and Bell all wereagents of Center Point with knowledge that Center Point would take over operationof the Mine on or about June 1.173.UMW was the admitted collective-bargaining representative of the employeesof the Mine, with a contract in force, in the period from at least 1958 throughMay 31, 1961.1.The initiation and creation of the Center Point-PMW relationshipAbout March 15, Kumpf made a trip to Harrisburg, Illinois, where he met withan International representative of PMW with whom he talked "for a couple of hours,just generalities."He reported what occurred at this meeting to Cunningham andBell about the middle of April and suggested that they go with him to Harrisburgand meet with the International representative of PMW "just [to] gat it direct andsee if I had the information straight."This they did on or about April 15. Intestifying concerning the April 15 meeting, Kumpf said that Cunningham and Bellwere given the same information, by the PMW representatives, he had obtainedat the March meeting.Asked what had prompted him to go to the PMW Kumpfreplied that some of the employees had asked him to get information from PMW.Although this may have been so the following testimony of Kumpf reveals his reason:Q.Where did those negotiations take place?A. It wasn't exactly a negotiation, it was a fact finding trip to find out whetherwe wanted it or not.TRIAL EXAMINER: Whether you wanted what?The WITNESS: Whether I wanted to join any union or not. I was to go non-union, that's the only way I was interested.When asked what information he had gotten Kumpf replied:itwas information as to what the welfare paid, what sick or hospitaliza-tion, death benefit, the amount of money paid in by the Companies... .The rest of it would be generalities, the main thing let's see-was the welfareand retirement for the men. .. .At another point in his testimony when pressed as to what facts he was seeking,Kumpf answered:Trying to find out the facts about Progressive Mines, what kind of a welfaresystem they had, see whether it actually worked. . . .Throughout his testimony Kumpf's demeanor was persuasively convincing that the"fact finding" in which he, Cunningham, and Bell were interested was what pay-ments would have to be made to the PMW welfare fund if the employees of the Minewere covered by a PMW contract.Kumpf received a letter, dated May 5, 1961, from Eugene Hughes, president ofPMW, which reads:17 June 1 was the date set by Page Engineering for beginning delivery of the componentsof the new dragline to the Mine for assembly by employees of the Mine. QUALITY COAL CORPORATION, ETC.511Pursuant to my telephone conversations with you, and the other conversationsof officers and members of this Union, you are hereby informed that we are con-templating on setting up a local union of the Progressive Mine Workers ofAmerica, at Brazil, Indiana.It is my understanding that you intend to open up an operation of a minenear Center Point, Indiana and we hereby request the opportunity of meetingwith you and discussing the possibility of this organization representing youremployees.The telephone conversation, Kumpf said, was originated by Hughes and occurredabout a week before receipt of the letter and was "purely in generalities."Also, atthe time Hughes knew that he [Kumpf] "had been gathering all information con-cerning the Progressive Mine Workers" and "I [Kumpf] had rechecked the informa-tion with Mr. Bell and Mr. Cunningham, and this was still at this time in the talkingstage.First we [Kumpf, Bell, and Cunningham] wanted toknowwhether the Com-pany would like this sort of an arrangement,and the men would have the final sayas to whether they wanted to be represented by Progressive Mine Workers." [Em-phasis supplied.]Implicitly, the employees would have no choice unless,"first" adeal could be made with PMW that was to the liking of Kumpf, Bell andCunningham.On May 24, Kumpf met with President Hughes of PMW; Jay Albertina, co-trusteeof PMW's welfare and retirement fund; and PMW Attorney William Horsley.Asto the reason for this meeting, Kumpf testified:my going to Springfield to get the information directly, not so much fromMr. Hughes, as from the.I can't directly call his name, whether it's AlbertHine or who it is, who is head of the welfare and retirement fund, and also Italked with counsel for Progressive Miners.As to what occurred during the meeting, Respondent Kumpf listed the following:1.He came to "tentative" agreement with PMW on the terms of three collective-bargaining contracts covering the employees of the Mine in the appropriate unit.2.He received a supply of PMW authorizatiin cards.3.He made "tentative" arrangements to meet with PMW representatives at Mar-shall, Illinois, June 3.Note all of the foregoing meetings, negotiations, and communications betweenthe employer and PMW, absent any employee representation, occurred during aperiod in which UMW was the undisputed employees' collective-bargaining repre-sentative; and, PMW did not have as a member a single employee of the Mine. Thereisno evidence that the employees of the Mine were informed of these goings on.Prior to June 2, PMW mailed to Kumpf copies of two of the three contracts "ten-tatively" agreed to on May 24. One was a complete agreement in respect to rates ofpay, wages, hours of employment, and other conditions of employment of the Mine'semployees within the appropriate unit-Bell described this agreement as "regularrun of the contract." It provides,inter alia,for membership in PMW and checkoffof dues, fees, and assessments as conditions of employment; also, for a 40-cents perton royalty payment to PMW's welfare fund.The other "tentative" agreementmailed to Kumpf is captioned "Modification of Agreement" which reduced the 40-cents per ton contribution of the employer to PMW's welfare fund to 20 cents perton.The third "tentative" agreement, a copy of which was not mailed to Kumpf,was also a modification of the basic agreement which provides for a wage scale"while construction is being done to prepare the mine for operation"-the contem-plated construction being the assembly of the new Page dragline 18Kumpf testifiedthat he "knew reasonably well that it would be ... because we had talked on it"at Springfield on May 24.About 7 p.m. on June 2, the evening before the day (June 3) on which Kumpf, athisMay 24 meeting with PMW, had made a "tentative" agreement to meet withPMW representative at Marshall, Illinois, Kumpf met with 12 former employees ofthe mine and 2 truckers employed by R & L Trucking, Inc., who were on the mine'spayroll when they were assigned to work at the mine.At the time Quality had givennotice of termination of employment to all the employees of the Mine in the ap-propriate unit (on or before May 29) and Center Point had not started to work theMine."The contention of counsel for Center Point that such an agreement comes within thepurview of Section 8(f) of the Act is without merit. The employer in this case is not"engaged primarily in the building and construction industry"which is an indispensablerequirement of the section. 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDKumpf testified that the employees had asked him to arrange a place for the June 2meeting.He first made arrangements to have it in his home but later changed it tothe Jackson Township Band Cabin.Kumpf presided at the opening of the meeting.He had brought to the meeting the PMW authorization cards which he had obtainedfrom the PMW. He placed them on the table; told the men what they were, andsaid, "There are the cards."He also brought to the meeting a letter from PMWPresident Hughes explaining PMW's organization and particularly its welfare andretirement fund; and, notes which he had made during hispriormeetings with PMWrepresentatives.For about an hour and a half he said he explained to those as-sembled, through "questions and answers," what he chose to call the informationwhich he had obtained concerning PMW.He then left the meeting along with thetwo truckdrivers.Arthur Kumpf, vice president of Quality,19 when questioned as to what Kumpfhad said at the meeting became very evasive.The General Counsel confronted himwith an affidavit he had executed on July 26 which contained the following questionsand answers pertaining to the June 2 meeting:Q. Did Carl [Kumpf] say that if anyone does not want to belong to PMW,they can walk out and no hard feelings?A. He did.Q.Did he say that he could not work under the UMWA contract?A. I don't know whether it was in the exact words that you stated it, butthe group of the men as a whole knows that it is practically impossible for anysmall operator to move the type of coal that we have been mining and complywith the vicious terms of the UMWA.Q. Did Carl say this at this time?A. In about so many words.Upon my observation of the demeanor of Arthur Kumpf, I credit the statements inhis affidavit.John Williams, one of the employees attending the meeting, testified that Kumpfsaid:that we have been in contact with the Progressive Mine Workers andthat is the way we wish to go in business, affiliated with them, and if there isanyone that doesn't wish to belong to this organization, they can walk out rightnow and there will be no hard feelings.When Kumpf was questioned as to whether he told those at the meeting that "hehad checked into the Progressives enough and were willing to sign a contract,"he testified:A. I don't believe I stated it just that way.Q. How did you state it9A. As I have testified before, I was wanting nonunion, but if this-thiswould give them the protection that they wanted, and if that's what they wanted,that I would be willing to go along and sign a contract.Q. Did you tell these men that you had been planning on or thinking aboutgoing nonunion?A. I think that was reasonable all over the job; I believe every man knewthat.Q. You told them that?A. They had heard me sometime or another or by the grapevine.In 45 minutes, during which Kumpf and the truckdrivers absented themselves fromthe June 2 meeting, those remaining signed the PMW authorization cards and electedtemporary officers.When Kumpf returned to the meeting he was told this; and, thatthe men had decided to get more information by meeting with PMW. Kumpf said,"We had tentative arrangements whereby they could do that," and he would contactthe president of PMW. (Note: On May 24 Respondent Kumpf had made "tentative"arrangements for a meeting with PMW representatives on June 3.) Then Kumpftelephoned PMW President Hughes and confirmed the meeting for the following dayand told Hughes that if the men decided to go Progressive the company would sign acontract.Arthur Kumpf, vice president of Quality, took possession of the signedauthorization cards.79 In addition to being vice president Arthur Kumpfworkedat the mineHe was paida Salary ;the other miners were paid an hourly rateHe directed the employees in thewoik to be done, authorized absences from the mine,and in the absence of RespondentKumpf he acted in his stead I find Arthur Kumpf was a supervisor within the meaningof Section 2(11) of the Act QUALITY COALCORPORATION,ETC.513On Saturday, June 3, the men who had attended the meeting the previous eveningwent to Marshall, Illinois, in a four-car caravan-one of the cars being that of anddriven by Kumpf. In a room at a motel, which had previously been reserved,Kumpf introduced the men to representatives of PMW including President Hughesand Attorney Horsley.Then Kumpf left. The PMW representatives proceeded toread their contract to the men and discussed its welfare provisions.The men votedto have PMW as their representative and Arthur Kumpf, vice president of Quality,presented to PMW the authorization cards which had been signed the previousevening.Thereupon PMW immediately created and chartered a new local-Local403 PMW-and the temporary officers selected the evening before were electeditsofficers and Arthur Kumpf, vice president of Quality, was appointed to be anofficer of PMW District 4 and an International board member.Next, Kumpf wasasked to come back into the room. He was introduced to the new officers and forth-with executed, on behalf of Center Point, the three contracts which he had negotiatedwith PMW and "tentatively" agreed to on May 24 when not a single employee was amember of PMW. The contracts were dated June 3 to be effective June 5.On June 5 Center Point began operating the Mine. On that date five of the menwho had participated in the June 2 and 3 meetings started to work for Center Point;three more on June 6; two on June 16; and two on July 13. Fourteen other men,all except two being former employees of Quality, began working on various datesfrom June 6 to September 11. Each of the 14 were told that as a condition of em-ployment they had to join PMW and sign checkoff authorizations for PMW dues,fees, and assessments.Each one did before starting to work.It bears repetition that at the time the 12 former employees of Quality joined PMW(June 2) and Kumpf executed the contract (June 3) Center Point had not begunoperating the Mine and had no employees in the appropriate unit.Therefore, therebeing no Center Point employees on June 2 and 3 the 12 men who executed PMW'sauthorization cards on June 2 were not qualified to select a representative for col-lective bargaining on and after June 5 (Section 9(a) of the Act).Consequently theycould not vest PMW with the prerogatives of exclusive bargaining representative.Counsel for Respondents contend that since the men who joined PMW had beentold prior to June 5 that they would be called back to work at the Mine afterCenter Point began operating it they became employees at the time of the telling.I hold the employer-employee status, under the facts of this case, did not come intobeing until the men actually started to work.To hold otherwise would be analogousto a finding that an engagement to be married makes the parties husband and wife.The foregoing facts, without interpolation, clearly reveal: (1) employer inter-ference with the formation of a labor organization and contribution of support to itin violation of Section 8(a)(2) of the Act; and (2) employer interference, restraint,and coercion of employees in the exercise of their rights guaranteed by Section 7 ofthe Act in violation of Section 8(a) (1).Also, that PMW engaged in a course of con-duct with the employer to deprive the employees of their right to self-organization, toform, join, or assist labor organizations, and to bargain through representatives oftheirown choosingin violation of Section 8(b) (1) (A) of the Act. I findaccordingly.202.The UMW contract has not been terminatedThere is no dispute that on March 31, there was in existence a collective-bargaining contract between Quality and UMW, all the employees of the Mine in theappropriate unit were members of UMW, and UMW was their exclusive collective-bargaining representative.This contract was subject to termination by either partyupon 60 days' written notice.In a letter to UMW, dated March 31, Quality gave notice that it was canceling theagreement as of the close of business May 31.The letter gave no reason forthis action on the part of Quality.Quality forwarded copies of the letter to theFederalMediation Board and the National Labor Relations Board.No copy orother notification was transmitted to the Conciliation Service of the Indiana StateDepartment of Labor as required by Section 8(d) (3) of the Act 21 Quality did notifythe Conciliation Service on August 30; but, this did not satisfy the mandatoryrequirement of Section 8(d)(3) that the notice must be given within 30 days after°These findingswould be the same even if an employer-employee relationship existedon June2 and 3 between CenterPoint and the 12 men who joined PMW on June 2.nSeeLocal No. 156,United PackinghouseWorkers of America, AFL-Cro,et at. (DuQuoinPoOl ingCompany),117 NLRB 670 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe date on which UMW was notified of the termination 22 Consequently the con-tract has not been terminated as required by law;a fortiori,the contractremains inforce.3.Violation of Section 8(a) (5) of the ActOn or about April 4, after receipt of the letter from Quality concerning termina-tion of the contract,WilbertKillion, International board member of District 8,UMW, met with Kumpf. Killion asked the reason for the termination.Kumpfreplied that the Company has last money for a long time, he was broke, lost every-thing he had, could not continue to operate.Killion told Kumpf that he had heardKumpf was buying a new dragline and asked as to Kumpf's future plans. To thisKumpf answered that he could not tell Killion anything definite, he had been work-ing on a couple of things which did not appear to be working out, and the buying ofa new dragline was only one of a number of unfounded rumors. Then Killion toldKumpf that if anything came up he wanted to get "another agreement signed";replying, Kumpf said he had no objection but would have to wait and see what hecameup with 23With reference to this meeting Kumpf testified tht he told Killionhe intended to stayin businessin some way and:I had prospects in mind, but none of them ever did materialize; that was-quite a while before these fellows ever came along.24Thus we find Respondent Kumpf deliberately mispresenting the facts and misleadingthe exclusive-bargaining agent for by that time:1.Cunningham and Bell had not only "came along" but they and Kumpf hadincorporated Center Point (March 18), purchased the Mine, and made arrangementsto lease a new draghne for a term of 6 years252.Kumpf had met with representatives of PMW on March 15.Certainly hewouldn't have done this had he intended to cease operations at the Mine. Indeed,prior to March 18, probably before the meeting with PMW, all arrangements hadbeen completed for transfer of the Mine to Center Point.3.On the same day that Kumpf had written the letter to UMW concerning thetermination of the UMW contract he exercised an option to extend the contract forsale of coal from the Mine to Bell & Zoller.Collective bargainingis a continuingprocess.It involves day to day adjustmentsin the contract and other working rules, resolution of new problems not coveredby existing agreements, and the protection of employees' rights already secured bycontract.The collective-bargaining agent, the UMW in this case, not only has theduty to negotiate collective-bargaining agreements but also the statutory obligationto police and administer the existingagreements.The employer has the statutoryduty to furnish the collective-bargaining agent with relevant and necessary informa-tion in itspossessionwhich the agent needs to perform this function.26Kumpf'sconcealment from the UMW of the true facts obviously was bad faith and a failureto comply with the employers' statutory duty to supply UMW with requested in-formation which UMW needed to perform its statutory duty.The facts in thiscase, alone,so glaringly paint a word picture of failure to bargain in good faith thatfurther analysis would be superfluousInasmuch as Quality-Brazil have been found to be a single employer, CenterPoint a successor employer to Quality-Brazil and Kumpf, simultaneously, an em-ployer-agent for the three Respondent Corporations all of whom had knowledge ofUMW's status as exclusive-bargaining representative; and, all of whom participatedin the negotiations with PMW, set forthsupra,I find that the Respondents, in-dividually and collectively, violated Section 8(a) (5) of the Act.22There was a "dispute" between Quality and UMIW concerning the termination of thecontract.True, because Respondent Kumpf misled UMW, as shown,infra,the factswhich created the dispute were not known to UIIW until after June 1. Under such cir-cumstances the principle ofnunc pie tuncappliesMaterial evidence of the dispute isthe charges filed by UDIW in these proceedings when the true facts became known22These facts are from testimony of Killion which stands unrebutted2AThe "fellows" being Cunningham and Bell.25The lease agreement was executed sometime in April.Obviously, negotiations hadbeen going on between the manufacturer of the dragline (Page Engineering), Kumpf, Cun-ningham, and Bell for sometime before.2"J. I.Case Company,118 NLRB 520 SeeOi egon Coast Operators Association, at at,113 NLRB 1338;Leland-Gifford Company,95 NLRB 1306;California Portland CementCompany,101 NLRB 1436;Gulf Atlantic Warehouse Co.,129 NLRB 42. QUALITY COAL CORPORATION, ETC.5154.After Center Point began operating the MineCenter Point began operating the Mine on June 5. On June 7, Killion of UMWtelephoned Kumpf requesting that he meet with him and UMW's District Secretary-Treasurer Linton.The meeting was set for that night at Kumpf's summer home.When Killion and Linton arrived there were four representatives of PMW present.Killion reminded Kumpf of his prior statement on April 4 regarding talking aboutan agreement if the Mine was operated after May 31.Kumpf, immediately andfor the first time, told Killion that he had signed a contract with PMW.WhenLinton asked what the difference was between UMW and PMW, Kumpf spoke upand said:Let me explain, I am just a coal miner with a high school education, and Ican put it in terms that any simple minded bastard can understand.thedifference between the two was in United Mine Workers welfare and retirementplan you paid 40 cents a ton royalty, in Progressive you paid 20 cents a ton....When Killion asked Kumpf if he was going to rehire his employees that workedfor Quality, Kumpf replied, "Some would be, some would not be."Killion toldKumpf that he was obligated to recall those men, they had established job rights attheMine, there was no difference with the exception of changing names since thesame preparation plant and pit was being used.Kumpf replied that he had twopartners and all the "say wasn't up to him."When Killion inquired as to the identityof his two partners Kumpf replied that it was none of his business.5.The violation of Section 8(a)(3) of the ActThe complaint in Case No. 25-CA-1399 alleges that the Respondents, since June 6,failed and refused to recall and hire 20-named employees of Quality-Brazil in viola-tion of Section 8(a) (3) of the Act.Having found that Respondents engaged in a course of conduct with PMW inviolation of Section 8(a) (1), (2), and (5) of the Act, "The Remedy" section of thisreport,infra,provides,inter alia,for the setting aside of the PMW contract, adherenceby Respondent employers to the provisions of the UMW contract, during its term,including employment of employees according to its provisions; also all employeeswho suffered any loss because of the unfair labor practices to be made whole bythe Respondent employers and Respondent PMW, said Respondents to be jointly andseverally liable.Inasmuch as "The Remedy," relative to the Section 8(a) (1), (2), and (5) viola-tions, which is found necessary to effectuate the policies of the Act, is broader thanand inclusive of the usual remedy for individual Section 8(a)(3) violations allegedin the complaint, no further effectuation of public policy can be accomplished byconsidering violations with reference to specific individuals.Suffice to say: Byillegally entering into the contract with PMW which required the employees tobecome members of PMW as a condition of employment Respondents violatedSection 8(a) (3) and (1) of the Act.6.RecapitulationKumpf having come to the conclusion that .the Mine could not be operated withoutadditional capital and profitably continued in operation if the operator paid 40cents a ton royalty to a welfare and retirement fund, as compelled by the UMWcontract, sought a source of capital and ways and means to avoid the royalty payments.In looking for capital needed to continue operation of the Mine Kumpf begannegotiations toward that objective, in January or February, with Cunningham andBell who were seeking to add to their investments in the coal mining business.Thenegotiations soon resulted in a meeting of the minds-before March 18 all agree-ments had been reached and on that date Center Point was incorporated 27 for thesole purpose of purchasing the Mine, its appurtenances and selected machinery andequipment with intent to continue the Mine in operation after May 31.Certainly as of March 18, Kumpf, Cunningham, and Bell knew that a newdragline had to be acquired and had entered into negotiations with Page Engineeringfor such acquisition-the contract was formally executed in April. It would be naiveto think that Cunningham and Bell would commit themselves to invest $150,000 intheMine without assurance with a dragline, indispenable to the operation of ther, The required application for incorporation was undoubtedly prepared and filed withthe Secretary of State, State of Indiana, before March 18.672010-63-vol.139-34 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDMine, could be acquired and its costs (actually leased for a term of 72 months(6 years) at $14,464 per month ($173,568 per year); a total commitment for the6-year term of $1,041,408).The capital having been obtained Kumpf's remaining objective was the reductionof operating costs by terminating the contractual obligation to pay 40 cents per tonroyalty to UMW's welfare and retirement fund.This objective was known toCunningham and Bell.They knew of the existing UMW contract and of Kumpf'snegotiations with PMW.The evidence supports the inference that it was part ofthe deal between Kumpf, Cunningham, and Bell that Kumpf would find ways andmeans of getting out of the UMW contract. Let us now look at how Kumpf wentabout his task.On March 15, Kumpf met with representatives of PMW.He testified that forsometime prior to that date some of the employees had requested him to get infor-mation and it was for this reason he met with PMW. The true reason is disclosedinKumpf's statement, that, "First we wanted to know whether the company wouldlike this sort of an arrangement...."The incredible testimony of Kumpf is thatthe meeting lasted at least a couple of hours and we talked in "just generalities."The testimony of Kumpf, considered as a whole, establishes that at this meetingand subsequent ones with PMW his objective was the making of a deal with PMWwhereby in consideration of his signing a collective-bargaining contract with PMWthe amount of royalty per ton to be paid to PMW's welfare and retirement fundwould be less than the 40 cents per ton payable under the UMW contract 28There followed other meetings and communications between Kumpf and PMWrepresentatives.Then at a meeting on May 24, Kumpf and PMW "tentatively"agreed on a collective-bargaining contract which Kumpf admitted was not in sub-stance different from the UMW contract except that "in terms that any simpleminded bastard can understand . . . the difference between the two was in UnitedMine Workers welfare and retirement fund you paid 40 cents a ton royalty, inProgressive you paid 20 cents a ton... " 29The deal that was made between Kumpf and PMW is discernible: Kumpf agreedto a PMW contract, which in section 33(a) requires the employer to pay a 40-centper ton royalty, in consideration of a separate modification of agreement reducingthe royalty to 20 cents a ton.Both of these documents were executed by PMWand Kumpf on June 3, to be effective June 5, the day on which Center Point tookover operation of the Mine.Itmust be emphasized that all of the foregoing negotiations between Kumpfand PMW were carried on with PMW not having a single member among theemployees at the mine, without employee representation of any kind, and whileUMW was the admitted collective-bargaining representative of the employees.Ob-viously,Kumpf and the Respondent employers which he represented and PMWwere representing their own selfish interest.In return for PMW reducing theroyalty, from 40 to 20 cents a ton, Kumpf would sign a contract requiring theemployees to become members of PMW with checkoff of dues, fees, and assess-ments.When this was agreed to "tentatively" on May 24, Kumpf satisfied hiscondition that "First we wanted to know whether the company would like this sortof an agreement. . . ...All of the foregoing was clandestinely accomplished.To preserve the secrecyKumpf, on April 4, deliberately withheld from and misrepresented the facts toUMW, the exclusive-bargaining representative of the employees.On that dateKumpf told Killion, representing UMW, that: (1) the reason for his having servednotice to terminate the UMW contract on May 31 was because he was broke; (2)there were no plans to continue operation of the mine; and (3) he had no objec-tions to another UMW agreement if the mine was again worked.After PMW and Kumpf had reached their "tentative" agreement on May 24they made another "tentative" agreement to meet on June 3.Respondents contend that Quality-Brazil terminated all employees on or beforeMay 29.On June 2 Kumpf arranged a meeting with some of the "former employees" ofQuality-Brazil to be held in his home.When his home became unavailable hechanged the meeting place.Twelve of the former employees attended.Kumpf's=9I umpf repeatedly testified that he wanted to go nonunion and left no doubt that thiswas generated by his desire to avoid making royalty payments to any labor organizationfor employee benefits29 Bell testified that the PâIW and BMW contracts were "basically, as far as wage scaleand their relationship with coal operators, pretty much the same ; I can't see much differ-ence in them." QUALITY COAL CORPORATION, ETC.517testimony as to how they were selected and invited was evasive; all he would saywas that they were some of the men who had asked him to get information concern-ing PMW and employees who had not made such a request were not invited. Kumpfpresided at the opening of the meeting and for about an hour and a half, by ques-tions and answers, he informed the employees concerning PMW.Further, he de-livered to those assembled authorization cards which he had obtained from PMWand told them that if they wanted he would sign a PMW contract. The record doesnot reveal whether Kumpf told these men that he had already made a "tentative"agreement with PMW.However, the record does make clear that all the menknew that Kumpf had said that the mine could not be operated if the employer hadto pay a 40-cent per ton royalty to the UMW welfare fund.Kumpf left the meetingfor about 45 minutes during which all those in attendance executed the PMW au-thorization cards and elected temporary officers.When Kumpf returned he wastold what the men had done and they were interested in meeting with PMW officials.Kumpf said he could arrange this and proceeded to telephone the president of PMWand confirm the meeting for the following day, June 3-a meeting which Kumpfand PMW had "tentatively" arranged on May 24.On June 3, the men who had attended the June 2 meeting and had executed PMWauthorization cards in company with Kumpf went to Marshall, Illinois.Kumpfintroduced the men to the PMW officials and exited.The PMW officials read theircontract to the men and explained the organization and operation; the men votedto have PMW as their bargaining agent; the authorization cards which had beenexecuted the previous evening were handed to PMW; PMW further issued a charterfor a local; and the temporary officers selected the previous evening were appointedofficers of the local.These things having been accomplished Kumpf returned tothemeeting, was told of the actions taken, and immediately proceeded to executethe previously drafted PMW contract and two separate modifications of it, all ofwhich had been "tentatively" agreed to by PMW and Kumpf on May 24. Thecontract and the modification agreements were dated June 3 to be effective begin-ning June 5, the day on which Center Point was to and did take over operation ofthemine.Granting that some of the Quality-Brazil employees were dissatisfied with theoperation of UMW's welfare fund and that the mine could not be profitably oper-ated if irequired to pay a 40-cent a ton royalty, neither is a defense to or can beheld to condone unfair labor practices.The selection or rejection of an exclusive-bargaining representative can be exer-cised only through the free choice of the employees under the conditions and inthemanner prescribed by law.An employer who selects or even attempts toprevail upon the employees to select a particular bargaining agent for its employeesviolates Section 8(a)(1) of the Act.Once the employees have selected an exclusive-bargaining representative of theirchoice the Act makes mandatory that the employer, upon request, bargain in goodfaith with the representative.An employer who does less or takes action to replacethe representative with another of his own choosing violates Section 8(a)(5) oftheAct.Once an employer enters into a collective-bargaining contract with the duly se-lected collective-bargaining representative of its employees neither party can ter-minate it except by full compliance with the mandatory provisions of Section 8(d)of the Act-in the event of failure to fully comply the contract remains in force andeffect and a successor employer is bound by the contract.An employer who interferes with the formation of a labor organization or con-tributes support to it violates Section 8 (a) (2) of the Act.Quality-Brazil being a single employer and having been the employer throughMay 31 is liable for unfair labor practices during the tenure of the employer-employee relationship; and, Center Point, the successor employer, is liable for theunfair labor practices in which it engaged prior to its taking over the operation of theMine.Respondents Quality-Brazil having been found to be a single employer with CenterPoint a successor employer and Kumpf an employer acting simultaneously as agentfor the corporate employers, they and each of them have violated Section 8(a)(1),(2), and (5) of the Act.By entering into an unlawful contract requiring the employees as a condition ofemployment to become members of PMW at a time when UMW was the exclusive-bargaining representative of their employees Respondent Employers, individuallyand collectively, violated Section 8(a)(3) of the Act and PMW violated Section8(b)(1)(A).Disregarding the finding that Center Point is a successor employer: (1) By enter-ing into a collective-bargaining contract with PMW, at a time when Center Point 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad no employees, to cover future employees; and (2) the contract compelling futureemployees to become members of PMW as a condition of employment; Center Pointviolated Section 8(a)(1), (2), (3), and (5) of the Act; and PMW having enteredinto the contract violated Section 8(b) (1) (A) of the Act.V. THE REMEDYHaving found that Respondents have engaged in certain unfair labor practices, Iwill recommend that they cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Having found that Quality, Brazil, Center Point and Kumpf, individually and col-lectively: (1) Assisted and gave support to PMW and Local 403, PMW, in violationof Section 8(a)(2) and (1) of the Act; (2) entered into negotiations for and exe-cuted a collective-bargaining contract with PMW at a time when PMW did not repre-sent a majority of employees in the appropriate unit which contract required em-ployees, as a condition of employment, to become members of PMW in violation ofSection 8(a)(3), (5), and (1) of the Act-the contract providing for checkoff ofPMW dues, fees, and assessments with which provision the employer complied;(3) entered into negotiations for and executed the contract with PMW, referred toin 2, above, while UMW was the exclusive representative of the employees in theappropriate unit with a collective-bargaining contract then and now in force; andhaving found that PMW engaged in a course of conduct which restrained and co-erced the employees in the exercise of their rights guaranteed in Section 7 of theAct in violation of Section 8(b)(1)(A), I shall recommend that Quality, Brazil,Center Point, Kumpf, and PMW cease and desist from such conduct. Further, asaffirmative action I shall recommend that:1.Quality, Brazil, Center Point, and Kumpf, individually and collectively. (a)Withdraw and withhold all recognition from PMW and Local 403, PMW, and ceasegiving effect to any agreement, renewal, or extension thereof, with said labor or-ganization unless and until either has been certified by the National Labor RelationsBoard as exclusive representative of the employees following a Board-conductedelection; (b) recognize UMW as the exclusive representative of the employees at theMine within the appropriate unit unless and until UMW's entitlement to such repre-sentative status is terminated as provided for by law; (c) continue to give effect toand comply with the provisions of the existing contract with UMW until such contractis terminated as provided for by law; (d) offer reinstatement to all employees whowould have been reinstated on and after June 5 in accordance with the terms of andthe prevailing practices under the UMW contract, said employees to be made wholefor any loss of pay which each suffered from the date they would have been em-ployed, absent the unfair labor practices, to the date of reinstatement, said backpayto be computed in the manner established by the Board in F.W. Wiolworth Com-pany,90 NLRB 289; (e) pay to UMW a sum of money equal to the dues, fees, andassessments which it would have checked off and paid to UMW as per the existingUMW contract from June 5 to date of compliance; (f) pay to UMW for its welfareand retirement fund a sum of money equal to 40 cents per ton of coal produced attheMine on and after June 5 in accordance with the terms of the existing UMWcontract.2.PMW: (a)Pay to Center Point a sum of money equal to that which CenterPoint; since on and after June 5, checked off for dues, fees, and assessments and paidto PMW plus a sum of money equal to all royalty payments of 20 cents per ton paidto PMW and/or its welfare and retirement fund as provided for in PMW's unlawfulcollective-bargaining contracts with Center Point (seeDouble A. Products Company,134 NLRB 222); and (b) cease giving effect to any agreement, renewal, or extensionthereof, with Center Point unless and until it has been certified by the National LaborRelations Board as majority representatives of the employees of the mine followinga Board-conducted election.Because it is believed that the Respondents' conduct in the commission of the un-fair labor practices found herein goes to the very heart of the Act, and also becauseit is believed that it may be anticipated from the Respondents' past conduct thatRespondents may commit other violations of the Act in the future, it shall be recom-mended that broad cease-and-desist orders issue forbidding Respondents from in-fringing in any other manner upon the rights of employees as guaranteed by the Act,in addition to those rights found to have been violated herein (seeJohn McAuliffeFord, Inc.,134 NLRB 340).I do not recommend disestablishment of PMW, as urged by the General Counselin his brief, since I find that PMW was not and is not dominated by RespondentEmployers. CHARLES T. REYNOLDS BOX COMPANY, ETC.519CONCLUSIONS OF LAW1.Quality,Brazil,and Center Point are engaged in commerce within the meaningof Section 2(6) and(7) of the Act.2.Kumpfisanemployer within the meaningof Section2(2) of the Act.3.Quality andBrazil constitute a single employer.4.CenterPoint is a successor employerto Quality-Brazil.5.PMW; Local 403; PMW; and UMWare each a labor organizationwithin themeaning of Section2(5) of the Act.6.RespondentsQuality,Brazil,CenterPoint,and Kumpf,individuallyand col-lectively, have violated Section 8 (a) (1), (2), (3),and (5) of the Act.7.Respondent PMW has violatedSection 8(b) (1) (A) of the Act.8.The activitiesof Respondentsset forthin sectionIV, above,occurring in con-nection with the operationsof Respondentsdescribedin section I, above, have aclose, intimate,and substantial relationto trade, traffic, and commerceamong theseveral States,and tend to lead to labordisputes burdening and obstructing com-merce and the free flow thereof.[Recommendations omitted from publication.]Charles T. Reynolds,Sr. doing business as Charles T. ReynoldsBox Company,and Reynolds Pallet&Box Co.andLocal 637,United Brotherhood of Carpenters and Joiners of America,AFL-CIO.Case No. 9-CA-2464.October 25, 1962DECISION AND ORDEROn July 2, 1962, Trial Examiner Stanley Gilbert issued his Inter-mediateReport in the above-entitled proceeding, finding that the Re-spondents had engaged in and were engaging in certain unfair laborpracticesand recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the attached IntermediateReport.The Trial Examiner also found that the Respondents had notengaged in certain other unfair labor practices alleged in the com-plaint.Thereafter, the Respondents filed exceptions to the Inter-mediate Report together with a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings arehereby affirmed.The Board has considered the Inter-mediateReport, the exceptions and brief, and the entire record in thiscase,and hereby adopts the findings, conclusions, and recommenda-tionsof the Trial Examiner,except asnoted.''The Trial Examiner's recommendation that the backpay allegation of Respondent in-elude the payment of 6 percent Interest per annum is adopted.However,for the reasonsgiven in his dissent In theIsisPlumbing&Heating Co.case, 138 NLRB 716, MemberRodgers would not grant any interest in this case.139 NLRB No. 41.